Citation Nr: 0503854	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03- 13 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery disease 
claimed as secondary to service-connected obstructive airway 
disease with bronchiectasis and bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to April 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Cleveland, Ohio.  The veteran moved during 
the pendency of this appeal and jurisdiction of his claims 
folder comes to the Board from the RO located in St. 
Petersburg, Florida.

 A hearing was held before the undersigned Veterans Law Judge 
in December 2003.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of 
this matter has been developed and obtained and all due 
process concerns have been addressed.

2.  Competent probative medical evidence does not indicate 
that the veteran's coronary artery disease is proximately due 
to or the result of his service-connected obstructive airway 
disease with bronchiectasis and bronchial asthma.

3.  Competent medical evidence indicates that the veteran's 
service-connected obstructive airway disease with 
bronchiectasis and bronchial asthma, including medication, 
aggravates his coronary artery disease such that there is a 
definite, permanent increase in the cardiac disability.




CONCLUSIONS OF LAW

1.  The veteran's coronary artery disease is not proximately 
due to or the result of his service-connected obstructive 
airway disease with bronchiectasis and bronchial asthma.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2004).

2.  The veteran's nonservice-connected coronary artery 
disease is aggravated by the service-connected obstructive 
airway disease with bronchiectasis and bronchial asthma such 
that service connection is warranted for the definite, 
permanent increase in the cardiac disability.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2004); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2004).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2004); 
Allen v. Brown, 7 Vet. App. 439 (1995).

Secondary service connection

A December 1961 rating decision reflects that service 
connection was established for chronic bronchitis with 
bronchiectasis.  His pulmonary disability later increased in 
severity and is characterized as obstructive airway disease 
with bronchiectasis and bronchial asthma.  The evidence of 
record clearly indicates that the veteran has a current 
cardiac disability:  an August 1996 private hospital 
discharge summary contains a principal diagnosis of 
obstructive coronary artery disease while subsequent private 
medical evidence shows that the veteran was status post 
coronary artery bypass graft with mitral insufficiency, 
tricuspid insufficiency, and atrial fibrillation.  Therefore, 
the question currently before the Board is whether the 
veteran's cardiac disability was caused by or is aggravated 
by his service-connected pulmonary disability.

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The Board notes that the evidence does not demonstrate that 
the veteran has the requisite medical training or expertise 
that would render his opinion competent in this matter.  As a 
layman, he is not qualified to render opinions as to medical 
diagnoses, etiology or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Bostain v. West, 11 Vet. App. 
124, 127 (1998).  As such, while the veteran is competent to 
describe his symptoms, he is not competent to render a 
medical opinion that indicates that he has a cardiac 
disability as the result of his service-connected lung 
disability.  

Furthermore, the veteran has submitted numerous photocopies 
of newspaper articles in an attempt support his claim.  While 
many of the submitted articles refer to new studies regarding 
the development of cardiac disabilities, to include 
correlations to the use of antibiotics, the evidence 
discusses generic relationships that are not specific to the 
facts of the veteran's claim such as the veteran's specific 
types of treatment and onset of his disabilities.  See Wallin 
v. West, 11 Vet. App. 509, 514 (1998).  The submitted 
photocopies do not have the degree of certainty for the 
specific facts of the veteran's claim to be probative to the 
issue at hand.

A letter, dated in May 2001, reflects that a private 
physician indicated that it was well known in the medical 
world that a patient with chronic lung diseases were more 
prone to incur chronic or episodic atrial fibrillation.  The 
physician indicates that he could say "definitively" that 
the veteran's lung and heart disabilities were contributory.  

A June 2001 office visit record reflects that a private 
physician indicated that the veteran was noted to have a 
bronchiectasis exacerbation during the time an arrhythmia was 
identified.  The record indicates, "It is well known that 
pulmonary disease is associated with the prevalence of atrial 
fibrillation.  Based on the [veteran's] history and 
presentation, it appears to be a reasonable assumption that 
the [veteran's] new onset of atrial fibrillation was linked 
to his bronchiectasis." 

A September 2001 VA heart examination report reflects that a 
VA physician indicated that it was as likely as not the 
veteran's episodes of atrial fibrillation would be 
precipitated by exacerbations of his pulmonary disease, 
particularly when he got pneumonia or anything that caused 
desaturation of his oxygen-carrying capacity.  The report 
reflects that while the episodes of atrial fibrillation were 
primarily caused by his mitral regurgitation, his chronic 
pulmonary disease would aggravate the episodes.  The report 
reflects that the VA physician noted that it was not likely 
that the veteran's coughing and the resulting increased 
pressure would itself cause atrial fibrillation.

A clarification opinion was requested from the VA physician 
who conducted the September 2001 VA heart examination.  A 
clarification opinion report was obtained in March 2002.  
Even though the clarification request asked if the 
aggravation of atrial fibrillation by the service-connected 
lung disease was temporary or permanent, the VA physician 
responded that this question could not be answered as the 
pulmonary disease preceded the atrial fibrillation.  In 
short, the VA physician did not answer the question asked in 
his March 2002 clarification opinion.  Instead, the VA 
physician indicated that it was as likely as not that the 
veteran's lung disease contributed to the lability of his 
cardiac disability.  The VA physician's answer in response to 
the clarification request as to whether there were increased 
manifestation of the atrial fibrillation due to aggravation 
by the service-connected lung disability: the difficulty in 
managing both his lung disability and his heart disability 
simultaneously because of the medications for each caused 
problems with the other.

An August 2002 letter from a private physician indicates that 
pulmonary cultures needed to be reviewed to determine if an 
infection was involved so that it could be treated, as such 
an infection would exacerbate the veteran's cardiac 
disability.  The letter reflects the veteran's history of 
having undergone extensive antibiotic treatment for chronic 
bronchitis/bronchiectasis.

A VA medical opinion from was obtained in November 2004.  The 
memorandum reflects that the VA physician had reviewed the 
evidence and indicated that, based on the type of medical 
findings revealed by the evidence of record, it was not at 
least as likely as not that the veteran's heart disability 
was proximately due to or the result of his service-connected 
lung disability.  The memorandum shows that the VA physician 
stated that the veteran's service-connected lung disability 
aggravated the veteran's cardiac disability, resulting in 
definite, permanent increase in the cardiac disability.  The 
VA physician further indicated that the veteran's medication 
for his lung disability more likely than not aggravated his 
cardiac disability and could result in a definite, permanent 
increase in disability as the medications were known to cause 
tachycardia and palpitation that could aggravate cardiac 
ischemia and predispose a patient to angina and arrhythmias.

There is no requirement that additional evidentiary weight be 
given to the opinion of a medical provider who treats a 
veteran; courts have repeatedly declined to adopt the 
"treating physician rule".  See White v. Principi, 243 F.3d 
1378, 1381 (Fed. Cir. 2001); Harder v. Brown, 5 Vet. App. 
183, 188 (1993); Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993).  That is not to say that the Board will ignore the 
opinion of a treating physician.  See Sanden v. Derwinski, 2 
Vet. App. 97 (1992).  Here, the private medical evidence does 
not contain specific opinions regarding whether the veteran's 
current cardiac disability is the result of his service-
connected disability.  Instead, a May 2001 letter refers to 
general relationships between cardiac and pulmonary 
disabilities but when discussing the veteran's case 
specifically, the private physician merely indicated that the 
veteran's two disabilities were "contributory" instead of 
indicating that the cardiac disability was the proximate 
result of or due to the pulmonary disability.

The June 2001 office visit record again mentions a general 
relationship between cardiac and pulmonary disabilities and, 
based upon this, the private physician indicated that it was 
a reasonable assumption the veteran's cardiac disability was 
linked to his service-connected disability.  Evidence in 
favor of a claim must do more than assume or suggest an 
outcome.  See 38 C.F.R. § 3.102 (2004).  

In contrast to these general statements, the medical opinion 
contained in the November 2004 VA memorandum specifically 
reflects that it was not at least as likely as not that the 
veteran's heart disability was proximately due to or the 
result of his service-connected lung disability.  Since, as 
indicated above, the VA medical opinion was based on the 
specific medical findings of the veteran's claim and is 
supported by clear rationale and medical comment, the Board 
considers this opinion more probative than general opinions 
revealed in the private medical evidence.  As such, the Board 
finds that the competent evidence of record does not indicate 
that the veteran's current cardiac disability is the result 
of or proximately due to his service-connected pulmonary 
disability.   See Ortiz v. Principi, 274 F. 3d 1361, 1365 
(Fed. Cir. 2001) (The benefit-of-doubt rule does not apply 
when the preponderance of the evidence is against the claim).  

While the competent evidence of record indicates that the 
veteran's cardiac disability was not the result of his 
service-connected pulmonary disability, service connection 
may also be awarded for the increase in severity of a second 
disability that is attributable to a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  
Here, the competent medical evidence indicates that the 
veteran's service-connected pulmonary aggravates his coronary 
artery disease, status post coronary artery bypass graft with 
mitral insufficiency, tricuspid insufficiency, and atrial 
fibrillation such that there is a definite, permanent 
increase in the cardiac disability.  Accordingly, service 
connection is warranted for this increase in severity.

Veterans Claims Assistance Act

Finally, Board notes that VA's duty to notify and assist has 
been met in the instant case.  VA must notify the claimant of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Prior to initial 
adjudication of his claim, the veteran was notified of the 
evidence needed to establish his claim and of VA's duty to 
assist with his claim.  An August 2001 letter shows that this 
notification was a written confirmation of a phone 
conversation conducted that day and again informed him that 
that VA would make reasonable efforts to help him get such 
things as medical records, employment records, or records 
from other Federal agencies but that the veteran had to given 
enough information about the records so that a request could 
be made.  He was reminded that it was still his 
responsibility to make sure that VA received the records..

In May 2003, another letter was sent to the veteran.  The 
letter again informed the veteran of the evidence necessary 
to establish secondary service connection, chronicled the 
evidence already obtained, and reminded him that while VA 
would request medical evidence on his behalf, it was still 
his responsibility to support his claim with appropriate 
evidence.  The letter informed him that VA would make 
reasonable efforts to help him to get evidence such as 
medical records, employment records, or records from 
government agencies.  He was informed of the type of 
information that he was required to provide to VA before such 
efforts could be undertaken.  He was informed of where to 
send evidence and information regarding potential evidence.

Given the foregoing letters, together with the information 
provided in the February 2003 statement of the case which 
explained the criteria for awarding the benefit sought and 
the rationale for the RO's conclusions, the veteran may be 
considered informed to submit any pertinent evidence in his 
possession and he has been provided with every opportunity to 
submit evidence and argument in support of the claim decided 
herein, and to respond to VA notices.  Accordingly, the Board 
considers the VA's notice requirements have been met in this 
case.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  VA medical opinions have been obtained.  See 
38 C.F.R. § 3.159(c)(4) (2004).  Private medical evidence and 
newspaper articles submitted by the veteran have been 
associated with his claims folder.  Furthermore, in December 
2003, December 2004, and January 2005 correspondence, the 
veteran waived initial RO review of evidence not previously 
of record.  The veteran has not identified additional 
evidence or authorized the request of evidence not of record.  
Therefore, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required, 
and would be otherwise unproductive and futile.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997). 


ORDER

Secondary service connection for coronary artery disease is 
denied.

Service connection by reason of aggravation of coronary 
artery disease by service-connected obstructive airway 
disease with bronchiectasis and bronchial asthma is granted.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


